DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 02/07/2022. Claims 1-2 and 4-9 are pending and have been examined.
All objections/rejections not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments 
The Applicants amendments to the independent claims has overcome the 35 USC 112f interpretation.
The Applicant’s amendments to the “learn…” limitation has overcome the 35 USC 101 rejection.
The Applicant’s amendments have overcome the 35 USC 103 rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yongsok Choi on 02/14/2022.
The application has been amended as follows: 

Replace Claim 1 with -- 1.  	(Currently Amended) An encouraging speech system for performing an encouraging speech for encouraging a user's action in relation to nursing care or medical care of the user, the encouraging speech system comprising:
	a processor programmed to: 
	obtain a user's reaction in response to the encouraging speech;
	acquire evaluations by a plurality of evaluators on a timing and a content of the encouraging speech, the plurality of evaluators outputting different evaluated values regarding the timing and the content of the encouraging speech by observing the user’s reaction;
	determine whether the timing and the content of the encouraging speech are good or not based on a weighted sum of the evaluated values by the plurality of evaluators, wherein the weighted sum comprises a weight assigned to each evaluator based on a comparison of an evaluation accuracy for each evaluator to a threshold;
	learn, iteratively, using a neural network or a support vector machine, learning data based on the weighted sum of the evaluated values and the association of 
	instruct an output device to output the encouraging speech based on the trigger information by the user and results of the learning.  --


	Please Replace Claim 7 with -- 7.  (Currently Amended) An encouraging speech method for performing an encouraging speech for encouraging a user's action in relation to nursing care or medical care of the user, the method comprising the steps of:
	obtaining a user's reaction in response to the encouraging speech; 
	acquiring evaluations by a plurality of evaluators on a timing and a content of the encouraging speech, the plurality of evaluators outputting different evaluated values regarding the timing and the content of the encouraging speech by observing the user’s reaction;
	determining whether the timing and the content of the encouraging speech are good or not based on a weighted sum of the evaluated values by the plurality of evaluators, wherein the weighted sum comprises a weight assigned to each evaluator based on a comparison of an evaluation accuracy for each evaluator to a threshold;
	learning, iteratively, using a neural network or a support vector machine, learning data based on the weighted sum of the evaluated values and the association of 
	instructing an output device to output the encouraging speech based on the trigger information by the user and results of the learning.  --

	Please Replace Claim 8 with -- 8.  (Currently Amended) A non-transitory computer readable medium storing a program for performing an encouraging speech for encouraging a user's action in relation to nursing care or medical care of the user, the program causing a computer to execute the following processing of:
	obtaining a user's reaction in response to the encouraging speech;  
	acquiring evaluations made by a plurality of evaluators on a timing and a content of the encouraging speech, the plurality of evaluators outputting different evaluated values regarding the timing and the content of the encouraging speech by observing the user’s reaction; 
	determining whether the timing and the content of the encouraging speech are good or not based on a weighted sum of the evaluated values by the plurality of evaluators, wherein the weighted sum comprises a weight assigned to each evaluator based on a comparison of an evaluation accuracy for each evaluator to a threshold; 
	learning, using a neural network or a support vector machine, learning data based on the weighted sum of the evaluated values and the association of 
	instructing an output device to output the encouraging speech based on the trigger information by the user and results of the learning.—

	Please Replace Claim 9 with -- 9.  (Currently Amended) An encouraging speech system for performing an encouraging speech for encouraging a user's action in relation to nursing care or medical care of the user, the encouraging speech system comprising:

	a processor programmed to:
	acquire evaluations by a plurality of evaluators on a timing and a content of the encouraging speech, the plurality of evaluators outputting different evaluated values regarding the timing and the content of the encouraging speech by observing the user’s reaction;
	determine whether the timing and the content of the encouraging speech are good or not based on a weighted sum of evaluated values by the plurality of evaluators, wherein the weighted sum comprises a weight assigned to each evaluator based on a comparison of an evaluation accuracy for each evaluator to a threshold; and
	learn, using a neural network or a support vector machine, learning data based on the weighted sum of the evaluated values and the association of 
	an encouraging speaker configured to make the encouraging speech based on the trigger information by the user and results of the learning by the learning unit.—


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Kaneko teaches an encouraging speech system for performing an encouraging speech for encouraging a user's action in relation to nursing care or medical care of the user (see col. 2, lines 20-25, where a response from a conversation agent is provided to user and see Figure 8, medicine based agent), the encouraging speech system comprising: at least one of reaction detection means for detecting a user's reaction in response to the encouraging speech (see col. 5, lines 7-20, which describes the CPU and storage and see col. 4, lines 1-15, where a terminal device 10 transmits information indicating the speech of the user to the response control 
Rakshit does teach evaluation of timing (see [0069], where prior responses to prior questions pattern is recorded with respect to timing information and whether it is a good time to ask a question), whether timing is good (see [0069], where profile is used to determine if after lunch is a good time to ask a question), and learning timing (see [0069], where above interactions, data and info is used to self-learn the cognitive system).
	Horling (US 2018/0090137) is cited to disclose chatbot responses in the form of encouragement based on user sentiment and using neural networks when learning to identify which type of response to provide (see [0054]).
	However, none of the prior art of record either alone or in combination thereof teaches or makes obvious the limitations of “determine whether the timing and the content of the encouraging speech are good or not based on a weighted sum of evaluated values by the plurality of evaluators, wherein the weighted sum comprises a weight assigned to each evaluator based on a comparison of an evaluation accuracy for each evaluator to a threshold; and learn, using a neural network or a support vector machine, learning data based on the weighted sum of the evaluated values and the association of trigger information which serves as a trigger when this encouraging speech is made”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marshall (US 9,009,082) is cited to disclose use of thresholds for determining evaluation (See claim 9). Yoshizumi (US 2016/0180252) is cited to disclose individual evaluators for evaluation (see [0086). Thomson (US 2018/0329998) is cited to disclose a system providing a response, the user providing feedback and learning as a result (see [0263]). Horling (US 2018/0090137) is cited to disclose chatbot responses in the form of encouragement based on user sentiment and using neural networks when learning to identify which type of response to provide (see [0054]). Yuhara (CN 107888653) is cited to disclose judging when to provide encouragement to a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

02/14/2022